Case 8:20-cv-00887-VMC-JSS Document 62 Filed 02/18/21 Page 1 of 5 PageID 691




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   HARBOR GATES CAPITAL, LLC

        Plaintiff,
   v.                                   Case No. 8:20-cv-887-VMC-JSS

   APOTHECA BIOSCIENCES, INC.,
   and SAEED TALARI,

        Defendants.
   ____________________________/

                                   ORDER

        This matter comes before the Court upon the filing of

   Defendant Saeed Talari’s Motion to Dismiss Complaint. (Doc.

   # 56). Upon review, the Court finds that it cannot rule on

   the Motion because the second amended complaint (Doc. # 28)

   is a shotgun pleading. Therefore, for the reasons set forth

   below, the Court denies Talari’s Motion to Dismiss (Doc. #

   56) as moot, dismisses the second amended complaint (Doc. #

   28) as a shotgun pleading, and grants Plaintiff Harbor Gates

   Capital, LLC, until February 24, 2021, to file a third amended

   complaint that is not a shotgun pleading.

   I.   Background

        Harbor Gates initiated this action on April 17, 2020,

   alleging three counts: (1) breach of contract, (2) unjust

   enrichment, and (3) fraudulent inducement. (Doc. # 1). On
Case 8:20-cv-00887-VMC-JSS Document 62 Filed 02/18/21 Page 2 of 5 PageID 692




   August 19, 2020, Harbor Gates filed a second amended complaint

   containing the same three counts, but adding the allegation

   that Talari was intentionally concealing his whereabouts and

   evading service. (Doc. # 28 at 2-3).

         When neither defendant made an appearance, Harbor Gates

   moved for Clerk’s default. (Doc. ## 38, 40). The Clerk entered

   default against Apotheca Biosciences, Inc. on October 1, 2020

   (Doc. # 39), and Talari on October 8, 2020. (Doc. # 42).

         Harbor Gates subsequently moved for default judgement

   against both Defendants. (Doc. # 44). Prior to the Court

   ruling on the matter, Harbor Gates and Talari filed a joint

   motion to set aside the Clerk’s default as to Talari. (Doc.

   # 47). The Court granted the motion and set aside the Clerk’s

   default as to Talari. (Doc. # 48). The Clerk’s entry of

   default remains in place against Apotheca. (Doc. # 39).

         On January 12, 2021, Talari moved to dismiss the second

   amended complaint. (Doc. # 56). Harbor Gates responded on

   January 26, 2021. (Doc. # 59). The Motion is ripe for review.

   II.   Discussion

         While reviewing Talari’s Motion to Dismiss (Doc. # 56),

   the Court came to the conclusion that it could not resolve

   the Motion because the second amended complaint (Doc. # 28)

   is a shotgun pleading. The Court has an independent obligation


                                     2
Case 8:20-cv-00887-VMC-JSS Document 62 Filed 02/18/21 Page 3 of 5 PageID 693




   to dismiss a shotgun pleading. “If, in the face of a shotgun

   complaint, the defendant does not move the district court to

   require a more definite statement, the court, in the exercise

   of its inherent power, must intervene sua sponte and order a

   repleader.” McWhorter v. Miller, Einhouse, Rymer & Boyd,

   Inc., No. 6:08-cv-1978-GAP-KRS, 2009 WL 92846, at *2 (M.D.

   Fla. Jan. 14, 2009) (emphasis omitted).

        The Eleventh Circuit has “identified four rough types or

   categories of shotgun pleadings”: (1) “a complaint containing

   multiple counts where each count adopts the allegations of

   all preceding counts”; (2) a complaint that is “replete with

   conclusory,    vague,     and   immaterial        facts   not   obviously

   connected to any particular cause of action”; (3) a complaint

   that does “not separat[e] into a different count each cause

   of action or claim for relief”; and (4) a complaint that

   “assert[s]    multiple     claims       against    multiple     defendants

   without specifying which of the defendants are responsible

   for which acts or omissions, or which of the defendants the

   claim   is   brought    against.”   Weiland       v.   Palm   Beach   Cnty.

   Sheriff’s Off., 792 F.3d 1313, 1322-23 (11th Cir. 2015). “The

   unifying characteristic of all types of shotgun pleadings is

   that they fail to . . . give the defendants adequate notice

   of the claims against them and the grounds upon which each


                                       3
Case 8:20-cv-00887-VMC-JSS Document 62 Filed 02/18/21 Page 4 of 5 PageID 694




   claim rests.” Id. at 1323.

          Here, the second amended complaint is a shotgun pleading

   because it falls within the first category identified in

   Weiland. Counts II and III roll all preceding allegations

   into every count. (Doc. # 73 at ¶¶ 36, 40). In Count II,

   “Harbor      Gates    repeats    and       re-alleges     the   allegations

   contained in paragraphs 1-34 as if fully set forth in this

   Count.” (Id. at ¶ 36). But paragraphs 31 through 34 comprise

   Count I. Count III likewise states: “Harbor Gates repeats and

   re-alleges the allegations contained in paragraphs 1-38 as if

   fully set forth in this Count.” (Id. at ¶ 36). Thus, Count

   III incorporates the paragraphs comprising both Count I and

   Count II.

          This is impermissible. See Weiland, 792 F.3d at 1322

   (identifying “a complaint containing multiple counts where

   each count adopts the allegations of all preceding counts” as

   a shotgun complaint). “Because the [second amended complaint]

   is a shotgun complaint, repleader is necessary and the Court

   need   not    delve   into    the     merits   of   the   claims    at   this

   juncture.” Madak v. Nocco, No. 8:18-cv-2665-VMC-AEP, 2018 WL

   6472337, at *3 (M.D. Fla. Dec. 10, 2018).

          Therefore, Talari’s Motion to Dismiss is denied as moot,

   and    the   Court    sua    sponte    dismisses    the    second   amended


                                          4
Case 8:20-cv-00887-VMC-JSS Document 62 Filed 02/18/21 Page 5 of 5 PageID 695




   complaint as a shotgun pleading.

         Additionally, the Court notes Talari’s concern that the

   counts in the second amended complaint do not sufficiently

   differentiate between Talari and Apotheca. (Doc. # 56 at 1,

   7-9). Harbor Gates argues that it only alleges Count III

   (fraudulent inducement) against Talari, and that the counts

   clearly   distinguish     between     Defendants.   (Doc.    #   59).

   Nonetheless, for the sake of clarity, the Court suggests that

   Harbor Gates clearly denote which defendant each count is

   brought against in its third amended complaint.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

   (1)   Talari’s Motion to Dismiss (Doc. # 56) is DENIED as moot.

   (2)   The second amended complaint (Doc. # 28) is sua sponte

         DISMISSED as a shotgun pleading.

   (3)   Harbor Gates may file a third amended complaint that is

         not a shotgun pleading by February 24, 2021.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   18th day of February, 2021.




                                     5
